This is a supplemental final action replacing the action of 02/17/2021 to correct errors.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 01/21/2021.  Claims 1-2, 9, 11-12, and 19 have been amended.  Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the limitations “receive control group log data from the first plurality of client devices of the control group and treatment group log data from the second plurality of client devices of the treatment group” and “generate, by the processor, control group exposure data and treatment group exposure data based on the control group log data and the treatment group log data” are indefinite.  The Examiner points to paragraph [0058] which states The term "control group log data" refers to one or more items of digital content associated with timestamps generated by a group-based communication server whenever a user's interaction is engaged with the control feature existed in the default user experience.”  Next, the Examiner points to paragraph [0060] which states “The term "control group exposure data" refers to one or more items of digital content collected from client devices being assigned to the control group during the experiment period of a dynamic group-level variant testing experiment. The control group exposure data is associated with users' interactions with the control feature existed in the default user experience.”  Further, paragraph [0061] states, “The term "treatment group exposure data" refers to one or more items of digital content collected from client devices being assigned to the treatment group during the experiment period of a dynamic group-level variant testing experiment. The treatment group exposure data is associated with users' interactions with the new feature incorporated in the new user experience.” The specification states that the “control group exposure data” and “treatment group exposure data” are collected from client devices.  Therefore, it is unclear as to how they are generated based on the control group log data and treatment group log data.  For sake of examination, the Examiner shall interpret the two limitations as a combined limitation “receive control group exposure data from the first plurality of client devices of the control group and treatment group exposure data from the second plurality of client devices of the treatment group”. 
Regarding claims 6 and 16, the limitation “…wherein the group-level metrics comprise a conversion-to-paid rate” is indefinite.  It is unclear what a “conversion-to-paid rate” is.  The Examiner points to paragraph [0070] which states “The term "conversion-to-paid rate" refers to a programmatically generated value associated with a group-level metric indicating a ratio of conversion actions from click to paid among users within a control group or a treatment group.”  The specification is written in such a manner that it renders the definition of the term “conversion-to-paid rate” unclear.  What is a ratio of conversion actions from click to paid?  For sake of examination, the Examiner shall interpret a “conversion-to-paid rate” as a “click-through-rate”.
Regarding claims 8 and 18, the limitation “…wherein the lead-level metrics comprise a group creation value” is indefinite.  It is unclear what a “group creation value” is.  The Examiner points to paragraph [0072] which states “The term "group creation value" refers to a programmatically generated value associated with a lead-level metric indicating a number of new group creations among users within a control group or a treatment group.”  What exactly constitutes a new group creation?  For sake of examination, the Examiner shall interpret a “group creation value” as a value related to a number of conversion on a webpage. 
Claims 9 and 19 recite the limitation "the plurality of user accounts comprised in the control group and the plurality of user accounts comprised in the treatment group…".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional limitations crossed out):
An apparatus for performing dynamic group-level variant testing in a group-based communication system, 
receive, 
parse, 
parse, 
select, 

receive control group log data from 
generate, 
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of advertising activities.  That is, other than reciting the steps as being performed by an “apparatus comprising at least one processor and at least one memory”, a “computing device” and “client devices”, nothing in the claim elements precludes the steps 
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional element of an “apparatus comprising at least one processor and at least one memory”, a “computing device” and “client devices” to perform the steps.  These additional elements are recited at a high level of generality (see at least Paras. [0073]-[0079]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  The claims also recite “transmit, by the processor and beginning from the experiment launch time for the experiment period, a first resource configuration comprising a default resource configuration to the first plurality of client devices of the control group and an alternative resource configuration comprising the resource configuration variant to the second plurality of client devices of the treatment group”.  However, this element is merely extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an “apparatus transmit, by the processor and beginning from the experiment launch time for the experiment period, a first resource configuration comprising a default resource configuration to the first plurality of client devices of the control group and an alternative resource configuration comprising the resource configuration variant to the second plurality of client devices of the treatment group” does not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional functions.  The transmission of content is deemed conventional as evidenced by OIP Techs., Inc., v. Amazon.com, Inc. which featured sending messages over a network. The performance of conventional functions by generic computers does not provide an inventive concept. Therefore the claims are not found to be patent eligible.
Claims 2-10 are dependent on claim 1, and include all the limitations of claim 1.  Claims 12-20 are dependent on claim 11, and include all the limitations of claim 11.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely serve to further define the judicial exception.  Claims 2 and 12 merely feature the well-understood, routine, and conventional function of transmitting data between devices.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-11, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2017/0316432).
Regarding claim 1, Xu discloses An apparatus for performing dynamic group-level variant testing in a group-based communication system, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
receive, by a processor and from a computing device, an experiment launch request for creating a group-level variant testing experiment associated with a resource configuration variant, the experiment launch request associated with experiment metadata comprising an experiment factor set and a scheduling factor set.  
parse, by the processor, the experiment launch request to identify a subject-level indicator among the experiment factor set, wherein the subject-level indicator is indicative of a group within the group-based communication system. Xu discloses that a user may set up an experiment with particular segments (i.e. subject level indicators) wherein the segments are based on specified targeting criteria (See at least Paras. [0027] and [0047]).  Xu also discloses that said segments are associated with a social networking system wherein members may self-organize into groups (i.e. group-based communication system) (see at least Paras. [0021] and [0041]).  However, if Applicant argues that Xu does not disclose wherein the subject-level indicator is indicative of a group within the group-based communication system, the Examiner asserts that this language merely serves as a label for the subject-level indicator and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., what the subject-level indicator is indicative of) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the particular segments (i.e. subject-level indicator) of Xu be indicative of a group within the group-based communication system because what the particular segments are indicative of does not functionally alter or relate to the steps of the method and merely labeling the subject-level indicator from that in the prior art does not patentably distinguish the claimed invention.
parse, by the processor, the experiment launch request to identify a control group ratio, a treatment group ratio, an experiment launch time, and an experiment period among the scheduling factor set.  Xu discloses a system that allows a user to input their experiment design that includes indicating the percentage for the control and treatment groups (Paras. [0027]-[0028]), and the preferred time for which the A/B test should run (Para. [0021]).
select, by the processor, a control group comprising a first plurality of user identifiers based on the control group ratio and the subject-level indicator, and a treatment group comprising a second plurality of user identifiers based on the treatment group ratio and the subject-level indicator.  Xu provides an example where an experiment may be set up where external segments may feature a 1% treatment group (and therefore 99% control group) (Paras. [0025]-[0027]).
transmit, by the processor and beginning from the experiment launch time for the experiment period, a first resource configuration comprising a default resource configuration to the first plurality of client devices of the control group and an alternative resource configuration comprising the resource configuration variant to the second plurality of client devices of the treatment group.  Xu discloses allocating different variants to targeted segments of users (see at least Paras. [0048]-[0049]).
receive control group log data from the first plurality of client devices of the control group and treatment group log data from the second plurality of client devices of the treatment group. Xu discloses an A/B reporting system that logs data every time a treatment for an experiment is called (Para. [0029]).
generate, by the processor, control group exposure data and treatment group exposure data based on the control group log data and the treatment group log data.  
Regarding claim 9, Xu discloses The apparatus of claim 1, wherein the plurality of user accounts comprised in the control group and the plurality of user accounts comprised in the treatment group are randomly selected by the processor or specifically selected by the processor based on an input received via the computing device.  Xu discloses the targeting of users in a targeted segment (Para. [0047]).
Regarding claim 10, Xu discloses The apparatus of claim 1, wherein the experiment factor set further comprises an experiment name metadata, an experiment summary metadata, an experiment description metadata, or an experiment owner identifier.  Xu discloses an interface that allows a user to input a name for an A/B test result (Para. [0102]).
Claim 11 features limitations similar to those of claim 1, and is therefore rejected using the same rationale.
Claim 19 features limitations similar to those of claim 9, and is therefore rejected using the same rationale.
Claim 20 features limitations similar to those of claim 10, and is therefore rejected using the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Riordan (US 2017/0372352).
Regarding claim 2, Xu does not fully disclose The apparatus of claim 1, the at least one memory and the computer program code configured to, with the at least one processor, further cause the apparatus to:
transmit, to the computing device, a subject-level metric table corresponding to the subject-level indicator;  
receive, from the computing device, metric data based on a target metric selected from the subject-level metric table;
determine, by the processor, an experiment result based on the control group exposure data, the treatment group exposure data, and the metric data; and 
transmit, to the computing device, the experiment result
Xu discloses the generation of customized reports based on targeted metrics (see at least Abstract).  However, Xu does not explicitly disclose that the metric is selected from a subject-level metric table.  Riordan teaches a system that features an insight dashboard (i.e. subject-metric table) that allows a user to modify campaign parameters (i.e. select target metrics) for the display of experiment results associated with a test group and a control group (Fig. 7, Paras. [0122]-[0126]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu to utilize the teachings of Riordan since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 3, Xu discloses The apparatus of claim 2, wherein the experiment result comprises a participation rate, an action total value, an action mean value, or a latency distribution for the control group and the treatment group.  Xu discloses that the total number of clicks (i.e. action total value) in the experiment may be estimated (Para. [0034]).
Regarding claim 4, Xu discloses The apparatus of claim 2, wherein the subject-level indicator of the experiment factor set is associated with a channel identifier, a group identifier, a visitor identifier, or a lead identifier.  Xu discloses a user setting up an experiment with a “whitelist” segment (i.e. group identifier) (Para. [0027]).
Claim 12 features limitations similar to those of claim 2, and is therefore rejected using the same rationale.
Claim 13 features limitations similar to those of claim 3, and is therefore rejected using the same rationale.
Claim 14 features limitations similar to those of claim 4, and is therefore rejected using the same rationale.

Claims 5-8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Riordan, and in further view of Buban (US 2015/0058077).
Regarding claim 5, Xu discloses The apparatus of claim 4, wherein:
in circumstances where the subject-level indicator is associated with the group identifier, the subject-level metric table comprises group-level metrics
in circumstances where the subject-level indicator is associated with the visitor identifier, the subject-level metric table comprises visitor-level metrics. Xu discloses metrics that include the average number of unique visitors (Para. [0035]).
Xu and Riordan do not disclose in circumstances where the subject-level indicator is associated with the channel identifier, the subject-level metric table comprises channel-level metrics.  Buban teaches displaying the average number of units purchased in a visit to a website (Fig. 12, Para. [0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu and Riordan to utilize the teachings of Buban since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Xu and Riordan also do not disclose in circumstances where the subject-level indicator is associated with the lead identifier, the subject-level metric table comprises lead-level metrics.  
Regarding claim 6, in light of the 112 rejection above, Xu discloses The apparatus of claim 5, wherein the group-level metrics comprise a conversion-to-paid rate.  Xu discloses a metric that includes a click-through-rate (Para. [0035]).
Regarding claim 7, Xu discloses The apparatus of claim 5, wherein the visitor-level metrics comprise a visitor cookie total value.  Xu discloses metrics that include a number of unique visitors (Para. [0032]).
Regarding claim 8, Xu and Riordan do not disclose The apparatus of claim 5, wherein the lead-level metrics comprise a group creation value. In light of the 112 rejection above, Buban teaches the limitation.  Buban teaches a system that displays results related to a “Visit to Purchase” conversion funnel step (Fig. 4, Para.  [0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu and Riordan to utilize the teachings of Buban since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 15 features limitations similar to those of claim 5, and is therefore rejected using the same rationale.
Claim 16 features limitations similar to those of claim 6, and is therefore rejected using the same rationale.
Claim 17 features limitations similar to those of claim 7, and is therefore rejected using the same rationale.
Claim 18 features limitations similar to those of claim 8, and is therefore rejected using the same rationale.
Response to Arguments
Applicant's arguments with respect to claims rejected under 35 U.S.C. 112 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that Fig. 5 demonstrates that log data is collected to from client devices and exposure data is subsequently generated.  However this does not remedy the issues set forth in the rejection.  It is still unclear as to how the control group exposure data and treatment group exposure data are generated based on the control group log data and treatment group log data since the specification has defined the exposure data as being collected from the client devices (see Paras. [0060]-0061]).  The updated rejection regarding these limitations has been provided in the body of the rejection above.
Applicant argues that the term “conversion-to-paid-rate” is not unclear.  Applicant pointed to Para. [0116] which states, in part, “For example, a group-level metric may be a conversion-to-paid ratio associated with a tested advertisement for evaluating a ratio of user accounts actually conducted transactions via clicking the advertisement to a group of total user accounts that have seen the advertisement at a group-level.”  However, this does not remedy the issue as the cited paragraph is in reference to a “conversion-to-paid ratio” and not a conversion-to-paid rate.  Further, assuming this is a typo, and grammatical errors aside, the paragraph appears to indicate that the conversion-to-paid ratio is used for the evaluation of a ratio of user accounts.  It does not specify what the conversion-to-paid ratio (or rate) actually is.
Applicant argues that the term “group creation value” is not unclear.  Applicant pointed to Para. [0118] which states, in part, “For example, a lead-level metric may be a group creation value for calculating a total number of groups being created during the experiment period. The group creation value may be used to evaluated the tested feature for determining how 
Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Arguments regarding Step 2A
Applicant argues that the claims are not directed to advertising.  The Examiner respectfully disagrees.  First the Examiner points to Claim 6 which states “…wherein the group-level metrics comprise a conversion-to-paid rate”.  Next, the Examiner points to paragraph [0116] which states, in part, “For example, a group-level metric may be a conversion-to-paid ratio associated with a tested advertisement for evaluating a ratio of user accounts actually conducted transactions via clicking the advertisement to a group of total user accounts that have seen the advertisement at a group-level.”  Thus the claims are clearly directed to advertising.  Further, even if the claims were not directed to advertising, they still fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas since they merely describe instructions for performing group-level multi-variate testing.  See MPEP 2106.04 (a)(2) II C,  The sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions.
Applicant argues that the claims are rooted in computer technology.  The Examiner respectfully disagrees.  The Applicant has merely applied the well-known concept of A/B testing and placed it in a computer environment.  The fact that the steps are performed by generic computing elements does not somehow automatically make the solution necessarily rooted in computer technology. The instant claims merely limit the use of the abstract idea to a particular 
Applicant argues that the claims are eligible under Step 2A Prong One due to providing a technical improvement of reducing computing time and resources and improving reliability.  The Examiner notes that technical improvements are not considered under Step 2A Prong One.  Prong One determines whether the claim recites a judicial exception, which as stated above, it was found to do so.  Further, the Examiner notes that the specification and claims fail to provide any indication as to how the invention reduces computing time and resources, and improves reliability.  See, e.g., Two-Way Media, 874 F.3d at 1337 (“The claim [before the court] requires the functional results of ‘converting,’ ‘routing,’ ‘controlling,’ ‘monitoring,’ and ‘accumulating records,’ but does not sufficiently describe how to achieve these results in a non-abstract way.”); Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017) (“IV argues that the claims set forth a unique solution to a problem with contemporary XML documents. . . . But the claims do not recite particular features to yield these advantages. . . . Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it. Our law demands more.”); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016) (“The patents claim systems including menus with 
Arguments regarding Step 2A Prong Two
Applicant argues the claims do not monopolize A/B testing and therefore apply the judicial exception in a meaningful way beyond generally linking the judicial exception to a particular technological environment. The Examiner respectfully disagrees. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). The computers or processors recited in the claims are not particular in any way, other than that a particular abstract idea is being implemented using them. The instant claims do not require any specialized hardware. The instant claims recite only computer elements that are described at a high level of generality. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. The Supreme Court has stated expressly that simply executing an abstract concept on a computer does not render a computer "specialized," nor does it automatically transform a patent-ineligible claim into a patent-eligible one. 
Applicant argues that the claims provide an improvement to a technical field of testing software GUIs in a software communication platform.  Applicant alleges that said improvements are described in Para. [0022].  The Examiner respectfully disagrees.  Paragraph [0022] states:
In the present disclosure, because the dynamic group-level variant testing experiment
may be launched at a certain subject-level, users within the same channel, same group, new
visitors visiting the system without creating user accounts, lead users associated with new group
creation events, may be presented with the same user experience (either containing the new
feature/resource variant or not), which adds to the reliability of any resulted test data. This also
 evaluate different metrics at
the subject-level and provide consistent user experience to users at the same subject-level. While the user accounts associated with the control group and the treatment group are selected at a
certain subject-level, the corresponding subject-level metrics provided in the present disclosure
to evaluate testing features may also be associated with each individual user. Therefore, features
associated with the subject-level and the individual user level can both be captured, tracked, and
evaluated according to the embodiments of the present disclosure. (Portions emphasized by Applicant)

First the Examiner notes that adding to the reliability of test data is an improvement to the data itself, and does not result in an improvement to the actual functioning capabilities of any involved computing elements.  Next, the Examiner notes that the claims are silent in regards to the providing of consistent user experiences to users at the same subject-level, and that even if such an improvement was cited, it merely presents an improvement to a business method.  Finally, the Examiner notes that the specification and claims do not provide an improvement to the capturing, tracking, and evaluating of features associated with the subject-level and the individual user level.  Merely being associated with a particular type of data does not provide an improvement to capturing, tracking, or evaluating. 
Based on the above, the rejection under 35 U.S.C. 101 is maintained.   
Applicant's arguments with respect to claims rejected under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that Xu does not disclose parse, by the processor, the experiment launch request to identify a subject-level indicator among the experiment factor set, wherein the subject-level indicator is indicative of a group within the group-based communication system wherein the subject-level indicator is indicative of a group within the group-based communication system.  The Examiner respectfully disagrees.  As stated in the body of the rejection above, the emphasized portion of the limitation merely serves as a label for the subject-
Applicant's arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that Riordan does not disclose the claim 2 limitation “transmit, to the computing device, a subject-level metric table corresponding to the subject-level indicator”.  The Applicant argues that Riordan is silent as to a group-based communication system, however, as stated above the subject-level indicator being indicative of a group within the group-based communication system is merely a label for the subject-level indicator.  Further, paragraph [0122] states “In particular, the user interface dashboard 706 contains a variety of elements whereby a user can define parameters for an experiment and also observe experimental results 700 (e.g., measures of media lift) as rollups of conversions indicating experiment performance 710 for the test group versus the control group across campaign dimensions 720.  Indeed, FIG. 7 illustrates campaign dimensions including: creatives for different ads used in the experiment; audience parameters; inventory by type; device; publisher; geography; and time of day. This exemplary user interface dashboard enables users to see experimental results by desired cross sections.”  The Examiner sees no discernable difference between the parameters of Riordan, and the subject-level indicator of the instant application.  The rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“A Refresher on A/B Testing” by Amy Gallo discusses how the concept of A/B testing has been known since the 1920’s.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681